UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2014 Date of reporting period:March 31, 2014 Item 1. Reports to Stockholders. Semi-Annual Report March 31, 2014 SHENKMAN SHORT DURATION HIGH INCOME FUND A Series of Advisors Series Trust (the “Trust”) Class A Class C Class F Institutional Class (SCFAX) (SCFCX) (SCFFX) (SCFIX) c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 1-855-SHENKMAN (1-855-743-6562) SHENKMAN SHORT DURATION HIGH INCOME FUND SHAREHOLDER LETTER March 31, 2014 Dear Shareholder, The high yield bond market rallied during the 6 months ended March 31, 2014, as investors overlooked emerging market currency turmoil, a worse than anticipated seasonal impact during the winter months, and growing tensions globally, particularly in Eastern Europe.Instead, they chose to focus on optimistic readings in the labor market, rising consumer confidence, expanding industrial production and Janet Yellen’s smooth debut as the new Federal Reserve Board Chairwoman and her commitment to accommodative monetary policy.During the period, broad market high yield bonds performed well, with the BofA Merrill Lynch U.S. High Yield Index (H0A0) returning 6.60%.Within the short duration segment of the market high yield corporate securities, represented by the BofA Merrill Lynch 0-3 Year Duration-to-Worst U.S. High Yield Constrained Index (HUCS), one of the Fund’s benchmarks, returned 4.19% and short duration U.S. Treasuries, represented by the BofA Merrill Lynch 0-3 Year U.S. Treasury Index (G1QA), the other Fund benchmark, returned 0.16%. Keeping with the theme seen throughout much of 2013, the most recent six month period witnessed an outperformance of CCC-rated securities relative to B and BB-rated bonds, however the disparity of returns by quality was much lower, with the BofA Merrill Lynch CCC & Lower U.S. High Yield Index (H0A3), BofA Merrill Lynch Single-B U.S. High Yield Index (H0A2), and BofA Merrill Lynch BB U.S. High Yield Index (H0A1), returning 7.41%, 6.45%, and 6.40%, respectively. Fund Performance The Shenkman Short Duration High Income Fund (the “Fund”) continued to seek a high level of current income by focusing on investments within the non-investment grade universe believed to be high quality, yet short duration.The Fund’s Institutional Class returned 3.12% (SCFIX) from 9/30/13 through 3/31/14, with an average monthly duration-to-worst of 1.11 years over that time period. The Fund’s Class A shares returned -0.12% (with sales load) and 2.94% (without sales load) and the Class F shares returned 3.07%. As the riskier segments of the HUCS index posted the strongest returns during the period, the Fund’s significantly lower exposure to CCC-rated credits restrained performance as they produced the highest returns for the index.The Fund’s sector positioning is largely a function of its focus on bottom-up, individual security selection and fundamental analysis as opposed to top-down, sector driven allocations.That said, positive selection with the Metals & Mining and Telecommunication industries positively impacted relative performance in the period.However, the Fund’s more conservative selection within the Electric Utilities and Healthcare sectors trailed the index.The Fund’s out-of-index exposure to bank loans, which ended the period at 17.9%, was also a detractor of performance verses the HUCS index as bank loan returns trailed that of short duration.As 1 SHENKMAN SHORT DURATION HIGH INCOME FUND SHAREHOLDER LETTER – Continued March 31, 2014 diversification remains a key factor in helping to mitigate risk, the portfolio was well-diversified, with investments in 150 issuers across 32 industries as of March 31, 2014. Market Commentary – Last 6 months Although 10-year Treasury yields rose considerably in the fourth quarter of 2013 to its highest level since July 2011, high yield ended 2013 on a strong note, generating its second consecutive quarterly gain.Once again, high yield was able to more successfully absorb the rise in Treasury yields which caused sharply lower returns in traditionally considered “safe haven” investment-grade bonds and negative returns in 5- and 10-year Treasuries.Upbeat economic data late in the quarter, including better-than-expected gross domestic product (GDP), a strongly expansionary ISM Manufacturing Index reading, improving construction spending, recovering consumer confidence, and robust auto sales, gave the U.S. Federal Reserve Board clearance to begin the long-awaited taper of its asset purchase program.With equity markets responding positively, investors felt more comfort that the economic recovery has finally taken hold. Proving that conventional wisdom is oftentimes erroneous, high yield advanced more than forecasters predicted in the first quarter of 2014, as the BofA Merrill Lynch U.S. High Yield Index returned 3.0%, outpacing investment grade bonds, leveraged loans, and the Dow Jones Industrial Average and S&P 500® indices.In January, investors overlooked emerging market currency turmoil, cold and snowy weather and growing tensions between Russia and Ukraine.Instead, they chose to focus on optimistic readings in the labor market, rising consumer confidence, expanding industrial production, and Janet Yellen’s smooth debut as the new Federal Reserve Board Chairwoman and her commitment to accommodative monetary policy and well-telegraphed and gradual tapering.Interestingly, high yield’s first quarter rise was relatively consistent among all rating categories with the dispersion between the BB, B, and CCC sub-indices being only 5 basis points,indicating that the risk-on trade may have subsided in favor of more of a “credit pickers” market.Meanwhile, new issue supply trailed off to $88.3 billion in the period, down 24% from first quarter 2013, according to JPMorgan.More importantly, the use of proceeds for the preponderance of recent new issuance continues to be for refinancing, as opposed to leveraged buyouts and mergers and acquisitions.Considering the quarter’s $3.4 billion inflow into high yield mutual funds (according to the J.P. Morgan High-Yield Market Monitor), favorable supply/demand dynamics remain firmly in place.At the end of the first quarter, the spread-to-worst of the Credit Suisse High Yield Index was 409 basis points, down 27 basis points from year-end and the average price was $104.47. And while imminent bankruptcy filings by Energy Future Holdings Corp. (formerly TXU 2 SHENKMAN SHORT DURATION HIGH INCOME FUND SHAREHOLDER LETTER – Continued March 31, 2014 Corporation) and Momentive Performance Materials Inc. will certainly be in the headlines, these events are well telegraphed and anticipated and should have minimal impact on the market. Outlook As we enter the second quarter, we remain constructive on high yield.Positive issuer fundamentals appear intact with respect to earnings growth, leverage levels that are trending lower, and refinancing activities that have virtually eradicated near term debt maturities.When coupled with anemic net new issuance, robust flows into the asset class, and a slow-growing economic climate, both technical and fundamental underpinnings appear in place for an environment that could provide an opportunity for high yield to produce a reasonable return for the balance of the year.This backdrop may continue to benefit the shorter duration segment of the market where investor appetite remains robust for incremental yield opportunities. Thank you again for your continued support and trust in our strategy.We look forward to growing with you. Past performance does not guarantee future results. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. There can be no assurance that the Fund will achieve its stated objective. In addition to the normal risks associated with investing, bonds and bank loans, and the funds that invest in them are subject to interest rate risk and can be expected to decline in value as interest rates rise. Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. The Fund invests in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. Derivatives may involve certain costs and risks such as liquidity, interest rate, market, credit, management, and the risk that a position could not be closed when most advantageous. Leverage may cause the effect of an increase or decrease in the value of the portfolio securities to be magnified and the fund to be more volatile than if leverage was not used. Diversification does not assure a profit, nor does it protect against a loss in a declining market. The BofA Merrill Lynch U.S. High Yield Index (H0A0) has an inception date of August 31, 1986 and tracks the performance of U.S. dollar denominated below investment grade corporate debt publicly issued in the U.S. domestic market.The BofA Merrill Lynch High Yield Indices are unmanaged, not 3 SHENKMAN SHORT DURATION HIGH INCOME FUND SHAREHOLDER LETTER – Continued March 31, 2014 available for direct investment, and do not reflect deductions for fees or expenses.The BofA Merrill Lynch BB US High Yield Index (H0A1), the BofA Merrill Lynch Single-B US High Yield Index (H0A2) and the BofA Merrill Lynch CCC & Lower US High Yield Index (H0A3) are a subset of the BofA Merrill Lynch U.S. High Yield Index (H0A0) and represent a specific area of the index. The BofA Merrill Lynch 0-3 Year Duration-to-Worst U.S. High Yield Constrained Index (HUCS) tracks the performance of short-term US dollar denominated below investment grade corporate debt publicly issued in the US domestic market that has a duration-to worst less than three years and a remaining to final maturity of at least one month and does not reflect deductions for fees or expenses. The BofA Merrill Lynch 0-3 Year US Treasury Index (G1QA) tracks the performance of US dollar denominated sovereign debt publicly issued by the US government in its domestic market with maturities less than three years. The Credit Suisse High Yield Index is designed to mirror the investable universe of the U.S. dollar denominated high yield debt market.The Credit Suisse High Yield Index is unmanaged, not available for direct investment and does not reflect deductions for fees or expenses. The S&P 500® Index is one of the most commonly followed equity indices and is based on the market capitalizations of 500 leading companies publicly traded in the U.S. stock market, as determined by Standard & Poor’s.The S&P 500® Index is unmanaged, not available for direct investment and does not reflect deductions for fees or expenses. The Dow Jones Industrial Average is a price-weighted average of 30 blue-chip stocks that are generally the leaders in their industry. It has been a widely followed indicator of the stock market since October 1, 1928. The ISM Manufacturing Index is an index based on surveys of more than 300 manufacturing firms by the Institute of Supply Management. The ISM Manufacturing Index monitors employment, production inventories, new orders and supplier deliveries. A composite diffusion index is created that monitors conditions in national manufacturing based on the data from these surveys. You cannot invest directly in an index. Spread-to-worst is the difference in overall returns between two different classes of securities, or returns from the same class, but different representative securities. The spread to worst measures the difference from the worst performing security to the best, and can be seen as a measure of dispersion of returns within a given market or between markets. The spread to worst can vary significantly depending on different market and economic variables. 4 SHENKMAN SHORT DURATION HIGH INCOME FUND SHAREHOLDER LETTER – Continued March 31, 2014 Basis points are equivalent to one-one hundredth of a percentage point. Duration is a measure of the sensitivity of the price (the value of principal) of a fixed-income investment to a change in interest rates. Duration is expressed as a number of years. Duration-to-worst is the duration of a bond computed using either the final maturity date, or a call date within the bond’s call schedule, whichever would result in the lowest yield to the investor. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments for a complete list of fund holdings. Must be preceded or accompanied by a prospectus. The Shenkman Short Duration High Income Fund is distributed by Quasar Distributors, LLC. 5 SHENKMAN SHORT DURATION HIGH INCOME FUND EXPENSE EXAMPLE March 31, 2014 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs including sales charges (loads), if applicable; redemption fees, if applicable; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1 fees); and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested in the Class A, Class F, and Institutional Shares at the beginning of the period and held for the entire period from October 1, 2013 to March 31, 2014.The Example is also based on an investment of $1,000 invest in the Class C shares at the beginning of the period and held for the entire period from January 28, 2014 (inception) to March 31, 2014. Actual Expenses The information in the table under the heading “Actual” provides information about actual account values and actual expenses. You may use the information in these columns together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period.There are some account fees that are charged to certain types of accounts, such as Individual Retirement Accounts (generally, a $15 fee is charged to the account annually) that would increase the amount of expenses paid on your account.The example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.As noted above, there are some account fees that are charged to certain types of accounts that would increase the amount of expense paid on your account. 6 SHENKMAN SHORT DURATION HIGH INCOME FUND EXPENSE EXAMPLE – Continued March 31, 2014 (Unaudited) Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the information under the heading “Hypothetical (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period(1) Actual Class A Class C Class F Institutional Class Hypothetical (5% return before expenses) Class A Class C Class F Institutional Class Class A, Class F, and Institutional Class expenses are equal to the fund shares’ annualized expense ratio of 1.00%, 0.75% and 0.65%, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the six-month period of operation).Class C expenses are equal to the fund shares’ annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 63/246 (to reflect the period since inception).The Fund’s ending account values in the table are based on its six-month total return of 2.94% for Class A, 3.07% for Class F, and 3.12% for the Institutional Class as of March 31, 2014.The Class C share’s ending account values in the table are based on its total return of 0.66% for the period since inception, January 28, 2014 to March 31, 2014. 7 SHENKMAN SHORT DURATION HIGH INCOME FUND PORTFOLIO ALLOCATION March 31, 2014 (Unaudited) TOP TEN HOLDINGS % Net Assets Suburban Propane Partners LP/ Suburban Energy Finance Corp., 7.50%, 10/01/2018 1.47% NuStar Logistics LP, 7.65%, 04/15/2018 1.38% Virgin Media Secured Finance PLC, 6.50%, 01/15/2018 1.25% Alliance Data Systems Corp., 5.25%, 12/01/2017 1.24% TransUnion LLC/ TransUnion Financing Corp., 11.375%, 06/15/2018 1.20% T-Mobile USA, Inc., 6.464%, 04/28/2019 1.20% Hd Supply, Inc., 8.125%, 04/15/2019 1.15% FelCor Lodging Trust, 10.00%, 10/01/2014 1.14% Chrysler Group LLC/CG Co-Issuer Inc., 8.00%, 06/15/2019 1.13% Westmoreland Coal Company/ Westmoreland Partners, 10.75%, 02/01/2018 1.13% The portfolio’s holdings and allocations are subject to change. The percentages are of total net assets and as of March 31, 2014. 8 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) Principal Fair Amount Value BANK LOAN OBLIGATIONS – 17.84% Aerospace & Defense – 0.33% Sequa Corp., 5.25%, 06/19/2017 (a) $ $ Apparel & Textiles – 0.65% Hudson’s Bay Co., 4.75%, 11/04/2020 (a) Automotive – 0.17% Goodyear Tire & Rubber Co., 4.75%, 04/30/2019 (a) Tower Automotive Holdings USA LLC, 4.00%, 04/23/2020 (a) Beverage & Food – 0.69% Del Monte Foods, Inc., 4.25%, 1/26/2021 (a) Chemicals – 1.04% Polymer Group, Inc., 5.25%, 12/31/2019 (a) Ravago Holdings America, Inc., 5.50%, 12/19/2020 (a) Finance – Services – 2.24% RCS Capital Corp., 6.50%, 06/30/2019 (a) Virtu Financial, 5.75%, 11/8/2019 (a) Walter Investment Management Corp., 4.75%, 12/11/2020 (a) Gaming – 0.77% Station Casinos LLC, 4.25%, 03/02/2020 (a) General Industrial Manufacturing – 2.22% Apex Tool Group, 4.50%, 01/31/2020 (a) Gardner Denver, Inc., 4.25%, 07/30/2020 (a) WTG Holdings III Corp., 4.75, 01/15/2021 (a) The accompanying notes are an integral part of these financial statements. 9 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2014 (Unaudited) Principal Fair Amount Value BANK LOAN OBLIGATIONS – 17.84% – Continued Healthcare – 0.51% United Surgical Partners International, 4.75%, 04/03/2019 (a) $ $ Media – Cable – 0.85% WideOpenWest Finance LLC, 4.75%, 04/01/2019 (a) Media Diversified & Services – 1.03% IMG Worldwide, Inc., 5.25%, 03/19/2021 (a) Metals & Mining Excluding Steel – 0.69% Murray Energy Corp., 5.25%, 12/5/2019 (a) Non-Food & Drug Retailers – 0.86% Neiman Marcus LLC, 4.25%, 10/23/2020 (a) Oil & Gas – 0.35% Chesapeake Energy Corp., 5.75%, 12/04/2017 (a) Packaging – 0.86% BWAY Holding Co., 4.50%, 08/07/2017 (a) Exopack Holdings S.A., 5.25%, 5/8/2019 (a) Printing & Publishing – 0.99% Cengage Learning Acquisitions, Inc., 7.00%, 03/06/2020 (a) Mcgraw-Hill Global Education Holdings LLC, 5.75%, 03/22/2019 (a) Support – Services – 0.51% Moneygram International LLC, 4.25%, 03/27/2020 (a) The accompanying notes are an integral part of these financial statements. 10 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2014 (Unaudited) Principal Fair Amount Value BANK LOAN OBLIGATIONS – 17.84% – Continued Technology – 2.05% BMC Software Finance, Inc., 5.00%, 09/10/2020 (a) $ $ Dell, Inc., 4.50%, 04/29/2020 (a) Integra Telecom Holdings, Inc., 5.25%, 02/22/2019 (a) Telecommunications – Wireline/Wireless – 0.51% Lightower Fiber Networks, 4.00%, 04/13/2020 (a) Utilities – Gas – 0.52% Azure Midstream Co., 6.50%, 11/12/2018 (a) TOTAL BANK LOAN OBLIGATIONS (Cost $5,143,294) CORPORATE BONDS – 78.17% Aerospace & Defense – 2.92% Bombardier, Inc. 7.50%, 03/15/2018 (b)(c) 4.75%, 04/15/2019 Kratos Defense & Security Solutions, Inc., 10.00%, 06/01/2017 Sequa Corp., 7.00%, 12/15/2017 (c) TransDigm, Inc., 7.75%, 12/15/2018 Automotive – 1.13% Chrysler Group LLC/CG Co-Issuer Inc., 8.00%, 06/15/2019 (c) Beverage & Food – 1.68% Constellation Brands, Inc., 7.25%, 05/15/2017 Cott Beverages, Inc., 8.125%, 09/01/2018 The accompanying notes are an integral part of these financial statements. 11 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2014 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 78.17% – Continued Beverage & Food – 1.68% – Continued Dean Holding Co., 6.90%, 10/15/2017 $ $ Michael Foods Group, Inc., 9.75%, 07/15/2018 Building & Construction – 0.55% Lennar Corp., 4.75%, 12/15/2017 Building Materials – 1.90% Hd Supply, Inc., 8.125%, 04/15/2019 Nortek, Inc., 10.00%, 12/01/2018 USG Corp., 6.30%, 11/15/2016 Chemicals – 0.76% Ineos Finance PLC, 8.375%, 02/15/2019 (b)(c) Consumer Products – 1.90% Alphabet Holding Co, Inc., 7.75%, 11/01/2017 Central Garden & Pet Co., 8.25%, 03/01/2018 NBTY, Inc., 9.00%, 10/01/2018 Finance – Banking – 0.19% Ally Financial, Inc., 5.50%, 02/15/2017 Finance – Services – 1.82% CIT Group, Inc., 5.00%, 05/15/2017 Nationstar Mortgage LLC/Nationstar Capital Corp. 6.50%, 08/01/2018 9.625%, 05/01/2019 Springleaf Finance Corp., 5.40%, 12/01/2015 The accompanying notes are an integral part of these financial statements. 12 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2014 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 78.17% – Continued Food & Drug Retailers – 1.03% Stater Brothers Holdings, Inc., 7.75%, 04/15/2015 $ $ Forestry & Paper – 0.37% Clearwater Paper Corp., 7.125%, 11/01/2018 Gaming – 2.09% GLP Capital LP/GLP Financing II Inc., 4.375%, 11/01/2018 (c) Peninsula Gaming, LLC, 8.375%, 02/15/2018 (c) Scientific Games Corp., 8.125%, 09/15/2018 9.25%, 06/15/2019 General Industrial Manufacturing – 1.23% CNH Capital LLC, 6.25%, 11/01/2016 SPX Corp., 6.875%, 09/01/2017 Tomkins LLC, 9.00%, 10/01/2018 (a) Healthcare – 8.85% Alere, Inc., 7.25%, 07/01/2018 Capsugel S.A., 7.00%, 05/15/2019 (b)(c) CHS/Community Health Systems, Inc. 5.125%, 08/15/2018 8.00%, 11/15/2019 DaVita HealthCare Partners, Inc., 6.375%, 11/01/2018 Fresenius US Finance II, Inc., 9.00%, 07/15/2015 (c) HCA Holdings, Inc., 6.50%, 02/15/2016 MultiPlan, Inc., 9.875%, 09/01/2018 (c) Service Corporation International, 7.00%, 06/15/2017 Tenet Healthcare Corp., 5.00%, 03/01/2019 (c) The accompanying notes are an integral part of these financial statements. 13 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2014 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 78.17% – Continued Healthcare – 8.85% – Continued Universal Health Services, Inc., 7.00%, 10/01/2018 $ $ 7.125%, 06/30/2016 Valeant Pharmaceuticals International, Inc., 6.75%, 10/01/2017 (c) VPII Escrow Corp., 6.75%, 08/15/2018 (b)(c) Hotels – 1.14% FelCor Lodging Trust, 10.00%, 10/01/2014 Leisure & Entertainment – 2.48% ClubCorp Club Operations, Inc., 10.00%, 12/01/2018 Royal Caribbean Cruises Ltd., 7.25%, 06/15/2016 (b) Speedway Motorsports, Inc., 6.75%, 02/01/2019 Media – Broadcast – 1.30% LIN Television Corp., 8.375%, 04/15/2018 Townsquare Radio LLC/Inc., 9.00%, 04/01/2019 (c) Media – Cable – 3.76% Cablevision Systems Corp., 8.625%, 09/15/2017 CCO Holdings, LLC, 7.25%, 10/30/2017 DISH DBS Corp., 7.125%, 02/01/2016 Videotron, 6.375%, 12/15/2015 (b) Virgin Media Secured Finance PLC, 6.50%, 01/15/2018 (b) The accompanying notes are an integral part of these financial statements. 14 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2014 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 78.17% – Continued Media Diversified & Services – 2.25% IAC/InterActiveCorp, 4.875%, 11/30/2018 $ $ Nielsen Finance LLC/Nielsen Finance Co., 7.75%, 10/15/2018 Quebecor Media, Inc., 7.75%, 03/15/2016 (b) WMG Acquisition Corp., 11.50%, 10/01/2018 Metals & Mining Excluding Steel – 3.43% FMG Resources, 6.00%, 04/01/2017 (b)(c) Novelis, Inc., 8.375%, 12/15/2017 (b) Peabody Energy Corp., 7.375%, 11/01/2016 Westmoreland Coal Company/Westmoreland Partners, 10.75%, 02/01/2018 (c) Non-Food & Drug Retailers – 2.41% Burlington Coat Factory Warehouse Corp., 10.00%, 02/15/2019 Jo-Ann Stores, Inc., 8.125%, 03/15/2019 (c) Michaels Stores, Inc., 7.75%, 11/01/2018 Petco Animal Supplies, Inc., 9.25%, 12/01/2018 (c) Oil & Gas – 5.61% Berry Petroleum Co., 10.25%, 06/01/2014 CGG Veritas 9.50%, 05/15/2016 (b) 7.75%, 05/15/2017 (b) Chesapeake Energy Corp. 9.50%, 02/15/2015 6.50%, 08/15/2017 Exterran Holdings, Inc., 7.25%, 12/01/2018 North Atlantic Drilling Ltd., 6.25%, 02/01/2019 (b)(c) QEP Resources, Inc., 6.05%, 09/01/2016 The accompanying notes are an integral part of these financial statements. 15 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2014 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 78.17% – Continued Oil & Gas – 5.61% – Continued Seadrill Ltd., 5.625%, 09/15/2017 (b)(c) $ $ WPX Energy, Inc., 5.25%, 01/15/2017 Packaging – 3.21% Ardagh Packaging Finance Public Limited Co., 7.375%, 10/15/2017 (b)(c) Beverage Packaging Holdings Luxembourg II SA/Beverage Packaging Holdings II Issuer, Inc. 5.625%, 12/15/2016 (b)(c) 6.00%, 06/15/2017 (b)(c) BWAY Holding Co., 10.00%, 06/15/2018 Greif, Inc., 6.75%, 02/01/2017 Reynolds Group Issuer, Inc./Reynolds Group Issuer LLC/Reynolds Group Issuer Lu 8.50%, 05/15/2018 Steel Producers & Products – 1.47% ArcelorMittal, 9.50%, 02/15/2015 (b) Atkore International, Inc., 9.875%, 01/01/2018 Support – Services – 5.95% Alliance Data Systems Corp., 5.25%, 12/01/2017 (c) Avis Budget Group, 8.25%, 01/15/2019 Interactive Data Corp., 10.25%, 08/01/2018 Safway Group Holdings, 7.00%, 05/15/2018 (c) TransUnion Holding Company, Inc., 9.625%, 06/15/2018 TransUnion LLC/TransUnion Financing Corp., 11.375%, 06/15/2018 West Corp., 8.625%, 10/01/2018 The accompanying notes are an integral part of these financial statements. 16 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2014 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 78.17% – Continued Technology – 1.76% CDW LLC/CDW Finance Corp., 8.50%, 04/01/2019 $ $ iGATE Corp., 4.75%, 04/15/2019 (c) Infor (US), Inc., 11.50%, 07/15/2018 SunGard Data Systems, Inc., 7.375%, 11/15/2018 Telecommunications – Satellites – 1.81% Intelsat Jackson Holdings SA, 8.50%, 11/01/2019 (b) Telesat Canada/Telesat LLC, 6.00%, 05/15/2017 (b)(c) Telecommunications – Wireline/Wireless – 7.17% CenturyLink, Inc., 6.00%, 04/01/2017 Cincinnati Bell, Inc., 8.75%, 03/15/2018 Frontier Communications Corp. 8.25%, 05/01/2014 8.25%, 04/15/2017 Level 3 Financing, Inc. 3.823%, 01/15/2018 (a)(c) 9.375%, 04/01/2019 MetroPCS Wireless, Inc., 7.875%, 09/01/2018 Paetec Holding Corp., 9.875%, 12/01/2018 Sprint Communications, Inc. 6.00%, 12/01/2016 9.125%, 03/01/2017 8.375%, 08/15/2017 T-Mobile USA, Inc., 6.464%, 04/28/2019 Windstream Corp., 7.875%, 11/01/2017 The accompanying notes are an integral part of these financial statements. 17 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2014 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 78.17% – Continued Utilities – Electric – 1.82% AES Corp., 8.00%, 10/15/2017 $ $ Ipalco Enterprises, Inc., 7.25%, 04/01/2016 (c) NRG Energy, Inc., 7.625%, 05/15/2019 Utilities – Gas – 6.18% Eagle Rock Energy Partners LP/Eagle Rock Energy Finance Corp. 8.375%, 06/01/2019 Genesis Energy LP/Genesis Energy Finance Corp., 7.875%, 12/15/2018 NuStar Logistics LP, 7.65%, 04/15/2018 Regency Energy Partners LP/Regency Energy Finance Corp. 6.875%, 12/01/2018 Suburban Propane Partners LP/Suburban Energy Finance Corp. 7.50%, 10/01/2018 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 7.875%, 10/15/2018 TOTAL CORPORATE BONDS (Cost $22,404,240) The accompanying notes are an integral part of these financial statements. 18 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2014 (Unaudited) Fair Shares Value SHORT-TERM INVESTMENTS – 3.60% Money Market Funds – 3.60% Fidelity Government Portfolio – Institutional Class, 0.01% (d) $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,049,835) Total Investments (Cost $28,597,369) – 99.61% Other Assets in Excess of Liabilities – 0.39% TOTAL NET ASSETS – 100.00% $ (a) Variable rate securities, the coupon rate shown is the effective interest rate as of March 31, 2014. (b) U.S. traded security of a foreign issuer. (c) Rule 144A security which is restricted as to resale to institutional investors.The Fund’s Advisor has deemed this security to be liquid based upon procedures approved by the Board of Trustees.As of March 31, 2014, the value of these investments as $5,619,133 or 19.28% of net assets. (d) Rate shown is the 7-day yield as of March 31, 2014. The accompanying notes are an integral part of these financial statements. 19 SHENKMAN SHORT DURATION HIGH INCOME FUND STATEMENTS OF ASSETS AND LIABILITIES March 31, 2014 (Unaudited) ASSETS: Investments, at value (cost $28,597,369) $ Cash Interest receivable Receivable for securities sold Receivable from Advisor Prepaid expenses and other assets Total Assets LIABILITIES: Fund shares redeemed Payable for securities purchased Distributions payable Distribution fees payable Accrued administration and accounting expenses Accrued transfer agent fees and expenses Accrued custody expenses Accrued compliance fees Payable to trustees Accrued service fees 13 Other accrued expenses and other liabilities Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Accumulated net investment loss ) Accumulated net realized gain on investments Unrealized net appreciation on investments Total Net Assets $ The accompanying notes are an integral part of these financial statements. 20 SHENKMAN SHORT DURATION HIGH INCOME FUND STATEMENTS OF ASSETS AND LIABILITIES – Continued March 31, 2014 (Unaudited) NET ASSETS Class A: Net assets applicable to outstanding Class A shares $ Shares issued and outstanding Net asset value, redemption price per share $ Maximum offering price per share (net asset value divided by 97.00%) $ Class C: Net assets applicable to outstanding Class C shares $ Shares issued and outstanding 98 Net asset value, offering price and redemption price per share $ Class F: Net assets applicable to outstanding Class F shares $ Shares issued and outstanding Net asset value, offering price and redemption price per share $ Institutional Class: Net assets applicable to outstanding Institutional Class shares $ Shares issued and outstanding Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 21 SHENKMAN SHORT DURATION HIGH INCOME FUND STATEMENTS OF OPERATIONS For the Period Ended March 31, 2014 (Unaudited) INVESTMENT INCOME: Interest income $ Consent and term loan fee income Total investment income EXPENSES: Investment advisory fees (Note 4) Administration and accounting fees (Note 4) Distribution fees – Class A (Note 5) Distribution fees – Class C (Note 5) 2 Service fees – Class A (Note 6) 41 Service fees – Class C (Note 6) — Service fees – Class F (Note 6) 8 Federal and state registration fees Transfer agent fees and expenses (Note 4) Custody fees (Note 4) Audit fees Chief Compliance Officer fees and expenses (Note 4) Legal fees Trustees’ fees and expenses Insurance expense Other expenses Total expenses before reimbursement from Advisor Expense reimbursement from Advisor (Note 4) ) Net expenses NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAIN: Net realized gain on investments Change in unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 22 (This Page Intentionally Left Blank.) 23 SHENKMAN SHORT DURATION HIGH INCOME FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months October 31, 2012 Ended through March 31, 2014 September 30, (Unaudited)(2) OPERATIONS: Net investment income $ $ Net realized gain on investments Change in unrealized appreciation on securities Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income: Class A ) ) Class C (8
